Title: To George Washington from Thomas Mifflin, 5 July 1793
From: Mifflin, Thomas
To: Washington, George



Sir.
Phil: 5 July 1793

Inclosed I have the honor to submit to your Excellency’s consideration, a copy of a letter from the Counsul of the French Republic, stating the arrival of an English armed vessel at Mud Fort, and requesting, either that she may be prevented from entering the harbour, or directed to withdraw in case she should enter it; a copy of the report made by the Master Warden respecting the vessel in question; and a copy of my answer to the Consul.
As the case of this vessel, does not appear to me to be included
 within the description of the 17th & 20th Articles of the Treaty of Amity & Commerce between the U.S. & the Republic of France, I have thought it proper to take the earliest opportunity of laying all the documents before you. I am, with perfect respect Sir, Yr Exy’s most obedt Hble Serv.

Tho. Mifflin

